DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 11-14, 16-21, 23-26, and 30-34 are allowed. The following is an examiner’s statement of reasons for allowance:
 Regarding this invention of a combustor for a gas turbine of an aircraft, relevant prior art  Bengston (US 11,029,028) discloses longitudinal walls extending parallel to an axis, a hearth where combustion is allowed to takes place,  at least one bottom wall connected to said longitudinal walls and extending transversely thereto, the bottom wall comprising:  at least one axial opening, first air passage holes passing through the bottom wall, for passing cooling air  between inlets and outlets of said first air passage holes, the first holes extending along the bottom wall, inside the bottom wall, the outlets being located closer to said at least one axial opening than the inlets, and  at an outer periphery, a curved portion forming a rim, and at least one combustion air supply system comprising a bowl mounted in said at least one opening, or integral with said at least one bottom wall, wherein: - at the location of said rim the bottom wall is fixed with the longitudinal walls, - the combustion chamber is adapted to allow air to flow through it from upstream to downstream, passing successively: in said at least one axial opening and said first holes, then, in the hearth, and - said rim is oriented upstream, said inlets being located towards a free end of the rim. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/R.A.C./
 Examiner, Art Unit 3741